IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOHN FRANCIS ARPINO,                                   No. 69200
                Petitioner,
                vs.
                THE STATE OF NEVADA; WASHOE                                  FILED
                COUNTY BOARD OF COUNTY
                COMMISSIONERS; RICHARD A.
                                                                             FEB 1 0 2016
                GAMMICK; NATHAN EDWARDS; AND                                TRACIE K. LtNOEMAN
                                                                         CLERK OF SUPREME COURT
                ERICA JONES,                                            BY
                                                                              DE.P TY CLER
                Respondents.

                                      ORDER DENYING PETITION
                            This is a pro se petition for a writ of prohibition. Petitioner
                seeks an order prohibiting the district court from consolidating his lower
                court cases and an order prohibiting the district court from conducting a
                vexatious-litigant hearing outside his presence. We have reviewed the
                documents submitted in this matter, and without deciding upon the merits
                of any underlying claims raised therein, we decline to exercise original
                jurisdiction in this matter.'   See NRS 34.320; NRS 34.330. There is
                nothing in the documents before this court indicating that the district
                court will conduct a vexatious-litigant hearing in absentia and petitioner
                has not demonstrated that the district court abused its discretion in
                consolidating his lower court cases. Accordingly, we
                            ORDER the petition DENIED.


                                                ot--9,6-7---
                                        Parraguirre



                DouglOr                                    Cherry


SUPREME COURT
                      We deny the emergency motion filed pursuant to NRAP 27(e).
      OF
    NEVADA

(0) 1947A   e                                                                                I & -041(124
                  cc:   Hon. Lidia Stiglich, District Judge
                        John Francis Arpino
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ce